DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 01 February 2022.  Claims 4, 6, 11, 12, 17, and 19 are cancelled. Claims 1, 5, 8, and 15 have been amended.  Claims 1 through 3, 5, 7 through 10, 13 through 16, 18, and 20 are pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1, 5, 8, and 15 have been entered. 
Applicant’s amendment to the drawings is sufficient to overcome the previously issued drawing objection.  Therefore, the drawing objection is respectfully withdrawn.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below in light of the claim amendment.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been fully considered but are moot because they do not apply to the combination of references used in the detailed rejection below. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. 
Applicant asserts that the claims do not recite any limitations related to “fundamental economic practices,” “commercial interactions,” or “mental process” that can be performed by a human using pen and paper because the amended independent claim 1 is directed towards “proactively remediating the issue affecting the order based on the predicted event by calibrating tools and machinery based on the predicted event through automatically calibrating tools and machines for manufacturing goods in a manufacturing and assembly unit according to the order.”  Examiner respectfully disagrees.  While, the claimed limitation would overcome the 35 U.S.C. 101 rejection if the Specification provided sufficient written description in support of the limitation, the claim limitation as presented in the amendment is not supported by the Specification. The Specification is void of details regarding how the calibration occurs such that a person of ordinary skill in the art would recognize the claimed improvement. Per MPEP 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”   The claimed improvement for the automatic calibration of tools and machinery for manufacturing goods in a manufacturing and assembly unit according to the order requires a technical explanation of how it is implemented.  Because the Specification is void of the required explanation of how the calibration is implemented the claim, as amended, does not provide a practical application or significantly more than the recited abstract ideas directed to fundamental economic practices, commercial interactions, and mental process that can be performed by a human using pen and paper, as detailed in the 35 U.S.C. 101 rejection below. 
Applicant additionally asserts that the claimed features recite meaningful limitations of the invention that go beyond generally linking the use of an abstract idea to a particular technological environment, and therefore integrates any alleged abstract idea into a practical application because the system calibrates tools and machinery by automatically calibrating tools and chines for manufacturing goods in a manufacturing and assembly unit according to the order.  Examiner respectfully disagrees.  As stated and detailed above, the claim limitation as presented in the amendment is not supported by the Specification. The Specification is void of details regarding how the calibration occurs such that a person of ordinary skill in the art would recognize the claimed improvement. Per MPEP 2106.05(a).  Therefore, the claim limitations are directed to an abstract idea and do not integrate the recited abstract idea into a practical application. 
Applicant lastly asserts that the additional elements recited in the claims provide significantly more than an abstract idea because the additional elements are unconventional in combination. Examiner respectfully disagrees. Per the response to arguments above, the claim limitations directed to calibration of tools and machines is not supported by the written description, therefore the only element in claims 1, 8, and 15 that qualifies as an additional element is the claimed processor.  The claim merely recites a number of functional steps to perform a process that is “implemented on a computing device” where the computing device is “configured to execute a computer application” and where the computer application is “configured to process data.” Therefore, the claims fail to recite significantly more than the recited abstract idea and are properly deemed ineligible under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 through 3, 5, 7 through 10, 13 through 16, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 8, and 15 include the following limitation, which is not supported by the specification: “proactively remediate the issue affecting the order based on the predicted event by calibrating tools and machinery based on the predicted event, wherein the calibrating tools and machinery comprises automatically calibrating tools and machines for manufacturing goods in a manufacturing and assembly unit according to the order.”  While the specification at paragraphs [0010-0016] and Figure 13 discloses remediation of an issue, and paragraph [0074] discloses performing research an order for calibrating tools and machinery for manufacturing good to fulfill order requirements.  The specification is void as to details regarding how “successful tool calibration” is performed or how the calibration “research” is used to perform the function of calibrating tools/machinery.  The specification merely discloses a conclusory statement that “upon successful tool calibration, the order received 502 may be sent to a manufacturing and assembly unit 518 and confirmation is sought by the order tracker 230 regarding complete manufacturing and assembly of the goods related to order received 502.”  The specification fails to disclose functional language for performing the calibration and manufacturing steps, other than performing research related to the calibration function and seeking confirmation regarding completion of manufacturing and assembly.  Therefore, calibrating tools and machinery based on the predicted event, wherein the calibrating tools and machinery comprises automatically calibrating tools and machines for manufacturing goods in a manufacturing and assembly unit according to the order is not discloses by the specification, and Applicant did not possess priority to the limitation as claimed at the time of filing and the limitation represents "new matter" not previously disclosed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 through 3, 5, 7 through 10, 13 through 16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 and the claims that depend therefrom are directed to a system for automated order troubleshooting and intelligent purchase order processing, claim 8 and the claims that depend therefrom are directed to a process for automated order troubleshooting and intelligent purchase order processing, and claim 15 and the claims that depend therefrom are directed to a product for automated order troubleshooting and intelligent purchase order processing.  The limitations presented in claims 8 and 15 are substantially similar to those of claim 1.  
Taking claim 1 as the representative claim of the claims sets, the claims recite limitations for monitoring procurement specific data sources; identifying an operation behavioral pattern based on pre-defined rules; constructing a behavior model for an order; associating the order with at least one procurement specific data source; receiving a query sent by a user; facilitating placement of the order; retrieving a status of the order by tracking data; determining whether the order conforms to the behavioral model; generating a hypothesis for the order; performing changes in the behavioral model by incorporating the new behavioral pattern; deploying the tracking data and the behavior model to predict the potential event indicating an issue affecting the order by capturing potential failure in the procurement operations; generating an automated communication with at least one of the procurement-specific data sources and the user; selecting a shipping segment amoung the shipping segments of the procurement operation based on a confidence level of the hypothesis and communicate with the selected shipping segment; remediating the issue affecting the order; calibrating tools and machines for manufacturing goods in a manufacturing and assembly unit according to the order.
The limitations for monitoring, identifying, constructing, associating, facilitating, generating a hypothesis, modeling behavior, predicting, generating, selecting, communicating, remediating, and calibrating, as drafted illustrates a fundamental economic practice of creating a contractual relationship related to order fulfillment and procurement, and to a mental process of observing procurement or order related data and determining what action should be taken based on past events.  Narrowing of commercial transactions to particular types of relationships or particular parts of that commercial transaction (e.g. order fulfillment) would not render the concept less abstract.  Thus, the limitations fall into the fundamental economic practices grouping and the mental processes grouping of abstract ideas.  
Additionally, the claimed limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using pen and paper, but for the recitation of generic computer components.  The limitations directed to data collection, identifying and constructing a behavior model, generating a hypothesis, pattern recognition, changing the behavior model,  issue prediction, and proactive remediation of the issue are data analysis steps that are recited at a high level of generality and, under the broadest reasonable interpretation, could be practically performed in the human mind.  That is, other than reciting that a system includes a processor (claim 1) and medium that execute instructions executed by a processor to perform the steps (claim 15), nothing in the claim elements precludes the steps from practically being performed in the mind.  Therefore the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. 
Additionally, the limitations are directed to a commercial interaction (compliance with a contract for the purchase of goods) which falls within the Certain Methods of Organizing Human activity grouping of abstract ideas.   The concept of recommending suppliers to users based on ongoing collected business data, is a long established form of tailoring business recommendations to entities that will better fit the needs of a client, this lies within marketing or sales activities or behaviors.
The limitations for monitoring data, receiving a query, and retrieving an order status are recited broadly and amounts to data gathering which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).  
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exceptions recited in the claims are not integrated into a practical application.  In particular, the claims only recite a processor and storage device that include the executable instructions.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0104] states:  “The computer system 1200 may execute, by a processor (e.g., a single or multiple processors) or other hardware processing circuit, the methods, functions and other processes described herein.” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  
While, the claimed limitation for “proactively remediate the issue affecting the order based on the predicted event by calibrating tools and machinery based on the predicted event, wherein the calibrating tools and machinery comprises automatically calibrating tools and machines for manufacturing goods in a manufacturing and assembly unit according to the order,” would overcome the 35 U.S.C. 101 rejection if the Specification provided sufficient written description in support of the limitation, the claim limitation as presented in the amendment is not supported by the Specification. The Specification is void of details regarding how the calibration occurs such that a person of ordinary skill in the art would recognize the claimed improvement. Per MPEP 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”   The claimed improvement for the automatic calibration of tools and machinery for manufacturing goods in a manufacturing and assembly unit according to the order requires a technical explanation of how it is implemented.  Because the Specification is void of the required explanation of how the calibration is implemented the claim, as amended, does not integrate the recited abstract idea into a practical application.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. Making tedious tasks of compiling supplier intelligence and making supplier decisions easier and more efficient, is a business or marketing problem, as compiling information in order to better make business decisions is not a technical problem.  Where the improvement in efficiency or ease of use comes from the improvements to the business information, and not the technical process or configuration, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical filed (See MPEP 2106.05(a)); do not effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(e)).  Accordingly, the claim fails to integrate the abstract idea into a practical application, and is therefore directed to the abstract idea. 
Dependent claims 2, 3, 5, 7, 9, 10, 13, 14, 16, 18, and 20 include the abstract ideas of the independent claims.  The dependent claims recite additional limitations for generating a hypothesis based on historical data; providing a recommendation based on the hypothesis to remediate the issue; investigating previously encountered issues; generating an alert in response to the prediction of the potential event; and generating an automated communication merely narrow the abstract ideas recited in the independent claims.  The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 3, 5, 7 through 10, 13 through 16, 18, and 20 are ineligible.  The analysis above applies to all statutory categories of invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 3, 5, 7 through 10, 13 through 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Najmi (US 2016/0217406), in view of Pinchuk (US 2013/0218616), in further view of Asenjo et al. (US 2014/0337086), and in further view of Bose et al. (US 2016/0196527).
Regarding Amended Claim 1, Najmi discloses a system comprising: a processor; and a memory storing instructions, which when executed by the processor, cause the system to: (Computers 130 include one or more processors 136 and associated memory to execute instructions and manipulate information according to the operation of supply chain system 100. Najmi [para. 0002-0004, 0022-0023]):
monitor procurement-specific data sources associated with at least one of a process, an organization, and an industry relevant for procurement operations, wherein the monitoring is performed by continuously querying the procurement-specific data sources to retrieve procurement-specific data; (In other embodiments, transaction systems 204 provide a real-time view of any business process, by using supply chain planning database 220 or server 210 to track business resources (e.g. cash, raw materials, production capacity, warehouse capacity, inventory etc.) and open commitments (e.g. orders, payroll). …  Server 210 may support one or more planning engines 212 which may generate supply chain plans based on inputs received from one or more planners and/or supply chain planning database 220, … embodiments contemplate a continuous planning cycle where generating, publishing, and executing a plan occur as part of an ongoing process. Najmi [para. 0030, 0033-0035]);
identify an operation behavioral pattern from the procurement- specific data based on predefined rules, wherein the identified behavioral pattern indicates current trends, future trends, and difference in the current trends from previous trends for the procurement specific data, wherein the operation behavioral pattern is further indicative of procurement specific behavior associated with the at least one of the process, the organization, and the industry relevant for procurement PATENTAtty Docket No.: D 18-142-03667-PR-U SApp. Ser. No.: 16/366,73operations; construct a behavior model for an order, by capturing the operation behavioral pattern and using a pre-existing behavior model library; (… knowledge data layer 230 captures and integrates this institutional knowledge by, for example, utilizing at least one or more of the following databases and systems: risks and assumptions repository 232; business rules configuration manager 234; root cause diagnostics library 236; persistent problems repository 238; planning levers library 240; supply chain planning database 220; and integration interfaces to transaction systems 204.  … a supply chain plan describes the flow of items… Process control charts 342 include any programs that monitor a supply chain process and detects unusual or abnormal values or patterns. According to one embodiment, process control charts 342 may comprise a trend for a particular KPI with upper and lower control limits defining the range of usual performance. Self-learning system 110 monitors risks and assumptions 302 via process control charts 270 and dynamically updates the assumptions based on data received. Najmi [para. 0036-0039; Fig. 3A]. … In automated compliance monitoring loop 604, actual performance 610 generates data 612 which is fed into automated compliance monitoring module 642.  Najmi [para. 0066]. … In some embodiments, self-learning system 110 uses pattern detection, machine learning and statistical process control techniques to monitor and detect when members of a given segment fail to conform to expected and predicted behavior patterns. Najmi [para. 0072, 0087]).
associate the order with at least one of the procurement-specific data sources; (In some embodiments, these workflows detect known risks and root causes of supply chain plan problems including, e.g., unexpected orders, delayed shipments, yield drops, and price increases by integrating with early warning monitors 344 which monitor data and KPIs from transaction system 204 and supply chain entities 120. Najmi [para. 0037-0038]).
receive a query sent by a user to the system for processing the order; facilitate placement of the order associated with the at least one of the process, the organization, and the industry relevant for procurement operations based on the behavior model and the received query; (… Transaction systems 204 include manufacturing execution systems (MES), enterprise resource planning systems (ERP), transportation management systems (TMS), warehouse management systems (WMS), and the like. …transaction systems 204 comprise business management software that stores and manages data from one or more supply chain entities 120 including product planning, research and development, manufacturing, marketing, sales, inventory management, shipping, and payment.  Najmi [para. 0033, 0049, 0076; Fig. 8, 10A-B].  … First, a fishbone path links a real demand problem, for example, a late order, via its bill of material to its real root cause, for example, factory work-order delays. Second, a fishbone path 1002 as displayed on the user workspace 1001 comprises an interactive interface to permit a supply chain planner to view data of one or more supply chain entities 120 in real time. As a planner uses the fishbone path 1002 to navigate through a root-cause analysis, as explained in connection with fishbone chart 901, data, workflows, work orders, and relevant documents may be presented to the planner in a window of the interface, so that the planner can make decisions based on real information and not simply assumptions. Najmi [para. 0081; Fig. 10]).
retrieve a status of the order by tracking data associated with the procurement operations from the placement of the order to final delivery of the order determine whether the order conforms to the behavioral model, based on the operation behavioral pattern associated with the order by determining whether the order falls within a category of a known behavioral pattern; (Self-learning system 110 monitors data or KPIs by receiving such information from supply chain entities 120 and detecting out of range limits or patterns that indicate a supply chain plan problem using alerts 206 or KPI monitors 216. …Process control charts 342 include any programs that monitor a supply chain process and detects unusual or abnormal values or patterns. According to one embodiment, process control charts 342 may comprise a trend for a particular KPI with upper and lower control limits defining the range of usual performance. Self-learning system 110 monitors risks and assumptions 302 via process control charts 270 and dynamically updates the assumptions based on data received elsewhere in self-learning system. Najmi [para. 0035-0037]);
Although Najmi discloses the system when the order does not conform to the behavioral model generate a hypothesis for the order to generate a new behavioral pattern, the hypothesis representing that the behavioral model is unable to accurately mirror the operation behavioral pattern; perform changes in the behavioral model by incorporating the new behavioral pattern in the behavioral model to predict potential event, upon performing the changes in the behavioral model, deploy the tracking data and the behavior model to predict the potential event relating to the order received to be fulfilled using the procurement interaction, based on the behavior model, (… one or more users within supply chain system 100 may include, for example, one or more computers programmed to autonomously handle resources, planning, and/or one or more related tasks within supply chain system 100.  Najmi [para. 0023-0024]. … Risks and assumptions repository 232 utilizes one or both of plan assumptions process control charts 342 and early warning monitors 344 to detect and warn when supply chain plan assumptions and/or parameters deviate from a supply chain plan. … Self-learning system 110 monitors risks and assumptions 302 via process control charts 270 and dynamically updates the assumptions based on data received elsewhere in self-learning system 110, such as from transaction systems 204 or supply chain entities 120. Najmi [para. 0037, 0040]. … The library of levers 372 comprises a database of levers 372 that a planner may utilize to counteract consequences of plan problems of known or unknown risks. Najmi [para. 0042-0043]. … Self-learning supply chain system 110 uses rules to solve, monitor, and analyze performance across PDCA cycles. In some embodiments, this validates and refines planning assumptions on an ongoing basis. Learning cycle process 502 comprises updates, refinements, and reconfiguration of the assumptions, business rules, and planning models. Learning cycle process 502 replaces unknown unknowns with known unknowns, which may thereby incorporate contingencies into a supply chain plan.  Najmi [para. 0056]), Pinchuk additionally discloses a system when the order does not conform to the behavioral model generate a hypothesis for the order to generate a new behavioral pattern, the hypothesis representing that the behavioral model is unable to accurately mirror the operation behavioral pattern; perform changes in the behavioral model by incorporating the new behavioral pattern in the behavioral model to predict potential event, upon performing the changes in the behavioral model, deploy the tracking data and the behavior model to predict the potential event relating to the order received to be fulfilled using the procurement interaction, based on the behavior model, (The user can tell the C.sup.3ISI a particular date, product, service, parameter, situation, etc., or any identifying factor(s) and the C.sup.3ISI will query the many systems that it is connected to in the "windows" that can be shown within one screen and bring up information about that instance in all the "windows" in C.sup.3ISI. This allows the user to quickly see the status and actions across all these systems, in one interface. Pinchuk [para. 0191]. … It is preferable to update the set of data 40 in real time so that as new behavioral information is obtained, the computer 10 can update the plurality of specific behavioral pattern curves 31, 32 and the plurality of behavioral patterns 11, 12, 13, 14 that are formed from the specific behavioral pattern curves 31, 32.  …FIG. 25 shows that step 120 is performed after the plurality of behavioral patterns 11, 12, 13, 14 have been constructed in step 110. Step 120 includes programming the computer 10 to statistically compare the data describing the known behavioral events of a particular entity with the plurality of behavioral patterns 11, 12, 13, 14. Pinchuk [para. 0063-0064; Fig. 25]. … The computer 10 also needs to access the impacts that other behavioral patterns for the entity will have on the behavioral pattern that is being predicted. The computer 10 also needs to access any other changes that appear to impact the behavioral pattern that is being predicted and factor in those influences.  Pinchuk [para. 0069]).  It would have been obvious to one of ordinary skill in the art of supply chain management, forecasting, and anomaly detection before the effective filing date of the claimed invention to modify the behavioral model functions of Najmi to provide further prior art disclosure for supply chain analysis based on a new behavioral pattern as taught by Pinchuk in order to provide entity level tracking and forecasting and interaction approach which allows entity interactions to be predicted, tracked and analyzed. Pinchuk [para. 0167].
Asenjo et al. additionally discloses a system to deploy the tracking data and the behavior model to predict the potential event relating to the order received to be fulfilled using the procurement interaction, based on the behavior model, (Risk assessment component 210 can analyze the resulting multi-industry, multi-customer data store to learn industry-specific, device-specific, and/or application-specific trends, patterns, thresholds, risk factors etc. … risk assessment component 210 can perform big data analysis on the multi-enterprise data maintained in BDFM data storage 1002 to learn and characterize operational trends, patterns, and/or potential risk factors as a function of industry type, application type, equipment in use, asset configurations, device configuration settings, business goals, or other such variables. …  Risk assessment component 210 may also determine the operational behavior of the asset over time for each of different sets of operating constraints or parameters… to identify whether a customer is at risk of device or system obsolescence or degraded performance Asenjo et al. [para. 0009-0011, 0045, 0083-0084; Fig. 4]. … risk assessment component 210 can consider customer information encoded in customer model 404, which may have a bearing on inferences made during risk assessment analysis. … , risk assessment report 1204 can organize identified risk factors according to … risks relating to supply chain product flow (e.g., risk of inventory shortage, risk that a manufacturing entity may be starved of components provided by a supplier entity given a predicted demand for a product), or other such classifications. Asenjo et al. [para. 0097-0099]).  It would have been obvious to one of ordinary skill in the art of supply chain management, forecasting, and anomaly detection before the effective filing date of the claimed invention to modify the behavioral model functions of Najmi and Pinchuk combined to provide further prior art disclosure for supply chain analysis based on a behavioral pattern event prediction as taught by Asenjo et al. in order to identify risks associated with device incompatibilities, where such incompatibilities are either explicitly reported by an equipment vendor or are learned based on analysis of system data collected from multiple industrial enterprises. Asenjo et al. [para. 0011].
wherein the potential event is indicative of an issue affecting the order, and wherein the potential event captures potential failure in the procurement operations; and proactively remediate the issue affecting the order based on the predicted event by calibrating tools and machinery based on the predicted event. (The method also includes determining one or more risks for a supply chain disruption, utilizing at least one corrective action lever when a supply chain disruption occurs and identifying one or more root causes of a plan problem that occurs during the execution of the plan. Najmi [para. 0004]. …process control charts 342 include any programs that monitor a supply chain process and detects unusual or abnormal values or patterns. Najmi [para. 0035-0037]. … Self-learning system 110 stores levers 372 in planning levers library 240. Levers 372 comprise workflows that automate corrective actions. Najmi [para. 0043-0044].  … First, a fishbone path links a real demand problem, for example, a late order, via its bill of material to its real root cause, for example, factory work-order delays. Second, a fishbone path 1002 as displayed on the user workspace 1001 comprises an interactive interface to permit a supply chain planner to view data of one or more supply chain entities 120 in real time. As a planner uses the fishbone path 1002 to navigate through a root-cause analysis… so that the planner can make decisions based on real information and not simply assumptions. Najmi [para. 0081; Fig. 2-5, 10]).
wherein the hypothesis comprises predicting shipping delay in segments of procurement operations; (FIG. 9 illustrates a fishbone chart 901 as used in a structured analysis method to capture likely failure patterns in software models, according to an embodiment. … To begin this analysis, an effect 905 is chosen, and then all the known potential reasons 910-913 for this effect 905 are listed. For the effect 905, order planned late, four potential reasons are listed: material problem 910, lead-time problem 911, order-bumped 912, and delinquent on arrival 913. …  By way of illustration and non-limiting example, a transit delay 930b is broken down to a customs delay 932; and capacity problem 930a is broken down by unexpected downtime 931a and unexpected mix 931b. In one embodiment, various levels of reasons are diagramed. By way of a further non-limiting example, if the failure pattern is that the product is not ready to ship when promised, the structured analysis depicts common problems causing the failure pattern. Najmi [para. 0077; Fig. 9]);
upon the prediction of the potential event, generate an automated communication with at least one of the procurement-specific data sources and the user; (risks and assumptions repository 232 also comprises early warning monitors 344. Early warning monitors 344 comprise workflows that configure alerts 206 of supply chain planning database 220 to monitor execution of supply chain plans. Najmi [para. 0038]. … , self-learning system 110 utilizes conditional analysis planner 374 to generate simulations of the utilization of one or more levers 372. … a levers effectiveness monitoring and optimization module 376 is utilized by self-learning system to generate reports in resolution playbook 308, which analyzes an effectiveness of one or more levers 376 and optimizes an association of one or more levers 376 with alerts 206. Najmi [para. 0046, 0066, 0071; Fig. 6A]);
While Najmi discloses upon the prediction of the potential event, generate an automated communication with at least one of the procurement-specific data sources and the user, Asenjo et al. additionally discloses this limitation. (In some embodiments, the cloud-based risk assessment system may also monitor a customer's risk factors substantially in real-time in order to provide near real-time risk notifications. In some scenarios, this real-time risk monitoring can be provided to customers as a subscription service. When operating in real-time risk monitoring mode, the risk assessment system can deliver notifications to client devices associated with selected plant personnel (specified in customer model 404) in response to detection of a newly discovered risk factor.  Asenjo et al. [para. 0115-0116]). It would have been obvious to one of ordinary skill in the art of supply chain management, forecasting, and anomaly detection before the effective filing date of the claimed invention to modify the behavioral model functions of Najmi and Pinchuk combined to provide further prior art disclosure to generate an automated communication with at least one of the procurement-specific data sources and the user as taught by Asenjo et al. in order to identify risks associated with device incompatibilities, where such incompatibilities are either explicitly reported by an equipment vendor or are learned based on analysis of system data collected from multiple industrial enterprises. Asenjo et al. [para. 0011].
Najmi, Pinchuk, and Asenjo et al. combined fail to explicitly disclose select a shipping segment among the shipping segments of the procurement operations based on a confidence level of the hypothesis and communicate with the selected shipping segment.  Bose et al. discloses this limitation. (Actionable insight logic 206 generates recommendations and/or performs actions based on fused assessments generated by consistency engine 212. … For example, actionable insight logic 206 may recommend re-routing shipment of the mobile item to improve an estimated time of arrival for the mobile item. Bose et al. [para. 0027, 0036, 0041-0044; Fig. 2] … interface 306 may display an estimated time of arrival (ETA), recommend routes for delivering mobile items. Bose et al. [para. 0048; Fig. 9].  …  Predictions may be generated for units that are in transit or units that have not yet shipped. In one embodiment, unit state and prediction logic 1710 may generate predictions for a hypothetical shipment that have no state information within the system. Generating predictions for hypothetical shipments allows a user to plan future shipments in advance based on the predictive models without any unit tracking data. Bose et al. [para. 0159]. … Example recommendations may include, without limitation:  Recommending an alternate route for a mobile item. Quality management system 200 may determine from the adaptive learning processes and probabilistic models an alternate route to improve ETA and recommend the route to the user. Bose et al. [para. 0172-0174]).  It would have been obvious to one of ordinary skill in the art of supply chain management, forecasting, and anomaly detection before the effective filing date of the claimed invention to modify the behavioral model functions of Najmi, Pinchuk, and Asenjo et al. combined to include select a shipping segment among the shipping segments of the procurement operations based on a confidence level of the hypothesis and communicate with the selected shipping segment as taught by Bose et al. for predictive estimation of QoS across supply chains using condition monitoring and predictive analytics. Bose et al. [para. 0001].
While Najmi discloses proactively remediating the issue by calibrating tools and machinery based on the predicted event, Najmi, Pinchuk, and Bose et al. combined fail to explicitly disclose proactively remediate the issue affecting the order based on the predicted event by calibrating tools and machinery based on the predicted event, wherein the calibrating tools and machinery comprises automatically calibrating tools and machines for manufacturing goods in a manufacturing and assembly unit according to the order. Asenjo et al. discloses this limitation. (… controllers interact with field devices on the plant floor to control automated processes relating to such objectives as product manufacture, material handling, batch processing, supervisory control, and other such applications. Asenjo et al. [para. 0003-0005, 0041-0042; Fig. 1, 3, 6, 10, 12]. … For example, for a given variable frequency drive (VFD) model and vendor, equipment compatibility matrix 1302 can identify one or more industrial controllers having known incompatibilities with the VFD. … As illustrated in FIG. 14, the risk assessment component 210 can compare customer data 1202 with the equipment compatibility matrix 1302 to determine potential risks associated with equipment incompatibility, known or discovered issues associated with particular combinations of devices used in particular types of industries or applications, firmware versions installed on certain devices that cause non-optimal functional interaction with other devices, etc. Based on this assessment, reporting component 212 can generate an equipment compatibility report 1402 identifying risks associated with device incompatibility. … Equipment compatibility report 1402 can also include recommendations for product replacements that would mitigate the identified incompatibility risks. Equipment compatibility report 1402 may also identify alternative devices Asenjo et al. [para. 0102-0103]. …  Additionally, risk assessment component 210 can identify alternative network configurations and report these options as possible risk mitigation strategies. Such strategies can include, for example, rerouting of certain network branches, addition of redundant network devices at network nodes deemed critical, etc.).  Asenjo et al. [para. 0108-0110]).  It would have been obvious to one of ordinary skill in the art of supply chain management, forecasting, and anomaly detection before the effective filing date of the claimed invention to modify the behavioral model functions of Najmi, Pinchuk, and Bose et al. combined to modify the proactive remediation steps of Najmi to include automatically calibrating tools and machines for manufacturing goods in a manufacturing and assembly unit according to the order as taught by Asenjo et al. in order to identify risks associated with device incompatibilities, where such incompatibilities are either explicitly reported by an equipment vendor or are learned based on analysis of system data collected from multiple industrial enterprises. Asenjo et al. [para. 0011].
Regarding Claim 2, Najmi, Pinchuk, Asenjo et al., and Bose et al. combined disclose the system, wherein the processor is to: generate the hypothesis based on historical data; and provide a recommendation based on the hypothesis to remediate the issue. (… self-learning system 110 persists and mines historical data. In some other, self-learning system 110 uses external data to supplement historical data. In addition, or as an alternative, self-learning system 110 monitors those assumptions and attempts to confirm that those assumptions remain true. Najmi [para. 0072]. … The system also includes a persistent problems and work order management repository that communicates supply chain problems and supply chain problems resolutions with the planning model engine, a root cause diagnostic library tangibly that communicates one or more performance deviations with the planning model engine and a planning levers library that determines at least one corrective action to resolve the one or more performance deviations. Najmi [para. 0005]. … Resolution action history data 370 comprises data from self-learning system 110, supply chain entities 120, and/or transaction systems 204 that provides self-learning system 110 to track the resolution of supply chain plan problems across lifecycles and planning cycles of a supply chain plan or one or more supply chain entities 120. Najmi [para. 0041]). 
Regarding Claim 3, Najmi, Pinchuk, Asenjo et al., and Bose et al. combined disclose the system, wherein the processor is to investigate previously encountered issues during any of the historical procurement interactions to identify the issue affecting the order. (… a root cause diagnostic library tangibly that communicates one or more performance deviations with the planning model engine and a planning levers library that determines at least one corrective action to resolve the one or more performance deviations. Najmi [para. 0005]).
Regarding Amended Claim 5, Najmi, Pinchuk, Asenjo et al., and Bose et al. combined disclose the system, wherein the processor is toPATENTAtty Docket No.: D18-142-03667-PR-US 73 generate an alert for the user, in response to the prediction of the potential event. (… self-learning system 110 may be used to continually adjust the supply chain plan to a state of feasibility and/or optimality due to problems in the supply chain plan inputs as the problems occur by using KPI monitors 216 and alerts 206 to monitor KPIs and data received from supply chain entities 120. Najmi [para. 0029, 0035]. … According to some embodiments, risks and assumptions repository 232 also comprises early warning monitors 344. Early warning monitors 344 comprise workflows that configure alerts 206 of supply chain planning database 220 to monitor execution of supply chain plans. Najmi [para. 0038; Fig. 2, 6A]).
Regarding Claim 7, Najmi, Pinchuk, Asenjo et al., and Bose et al. combined disclose the system, wherein the processor is to generate an automated communication with at least one of the user and the procurement-specific data sources after prediction of the issue affecting the order. (… self-learning system 110 is coupled with network 140 using communications link 142, which may be any wireline, wireless, or other link suitable to support data communications between self-learning system 110 and network 140 during operation of supply chain system 100. Najmi [para. 0026]. … self-learning system 110 may be used to continually adjust the supply chain plan to a state of feasibility and/or optimality due to problems in the supply chain plan inputs as the problems occur by using KPI monitors 216 and alerts 206 to monitor KPIs and data received from supply chain entities 120. Najmi [para. 0029]). 
Regarding Claims 8 through 10, 13, and 14, Claims 8 through 10, 13, and 14 recite substantially similar limitations to those of claims 1 through 3, 5, and 7 respectively and are therefore rejected based on the same prior art reference, reasoning, and rationale.   Claims 8 through 10, 13, and 14 are directed to a process which is taught by Najmi [para. 0002, 0004].
Regarding Claims 15, 16, 18, and 20, Claims 15, 16, 18, and 20 recite substantially similar limitations to those of claims 1, 2, 5, and 7 respectively and are therefore rejected based on the same prior art reference, reasoning, and rationale.   Claims 15, 16, 18, and 20 are directed to a non-transitory computer readable medium which is taught by Najmi [para. 0022].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Hlasyszyn (US 2018/0232676) –  the fulfillment success prediction system may send, and the procurement system may receive the confidence indicator. Alternatively, the fulfillment success prediction system may generate a report which includes the confidence indicator and additional information such as historical fulfillment performance data and/or comparison data (confidence indicator and/or historical fulfillment performance data) of Item IDs of other comparable items. The fulfillment success prediction system sends, and the procurement system receives the confidence report. The procurement system sends, and the client receives the confidence indicator and/or confidence report. The user, or the application/system operating on, the client can use the confidence indicator and/or confidence report to make decisions about proceeding with procurement of items corresponding to the item ID.
Abu El Ata et al. (US 2004/0249482) –  a system and method of predictive modeling for managing decisions for a business enterprise. According to one aspect of the invention, performance metrics of a business infrastructure are generated from a predictive model and then translated into enterprise decision metrics that correspond to the service, performance and financial states of the business enterprise. As a result, a business executive can evaluate, support, and monitor the effect of decisions on the enterprise based on different designs and scenarios of a business infrastructure.
Keane (US 5,737,581) – The configured quality model then interacts with the product flow to simulate the effects of the quality assurance measures. Considering first the preventive quality assurance measures, these are aimed at quality problems that require continuous monitoring to maintain control as opposed to a "permanent" fix such as replacing bearings. These quality problems behave in a manner that exponentially increases the likelihood of a defect occurrence. The corrective action quality assurance measure diagnoses a defect's cause, and recommends a remedial or corrective action. The user is prompted on whether to invest in this corrective action.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623